EXHIBIT FORM OFAMENDED AND RESTATED ARTICLES OF INCORPORATION OF SCORPIO TANKERS INC. UNDER SECTION 93 OF THE THE MARSHALL ISLANDS BUSINESS CORPORATIONS ACT The undersigned, Emanuele Lauro, as the Chief Executive Officer of Scorpio Tankers Inc., a corporation incorporated under the laws of the Republic of the Marshall Islands on July 1, 2009 (the "Corporation"), for the purpose of amending and restating the Articles of Incorporation of said Corporation pursuant to section 93 of the Business Corporations Act, as amended, hereby certifies that: 1. The name of the Corporation is: Scorpio Tankers Inc. 2. The Articles of Incorporation were filed with the Registrar of Corporations on the 1st day of July, 2009. 3. The Corporation's total capital stock issued and outstanding is 1,500 Common Shares, par value $1.00. 4. The Articles of Incorporation were amended on December 9, 2009 to change the name of the Corporation to: Scorpio Tankers Inc. 5. The Articles of Incorporation are amended and restated in their entirety and are replaced by the Amended and Restated Articles of Incorporation attached hereto. 6. These Amended and Restated Articles of Incorporation were authorized by actions of the Board of Directors and Shareholders of the Corporation. IN WITNESS WHEREOF, the undersigned has executed these Amended and Restated Articles of Incorporation this day of March, 2010. Authorized Person Name: Emanuele Lauro Title:Chief Executive Officer FORM OFAMENDED AND RESTATED ARTICLES OF INCORPORATION OF SCORPIO TANKERS INC. PURSUANT TO THE MARSHALL ISLANDS BUSINESS CORPORATION ACT A. The name of the Corporation shall be: SCORPIO TANKERS INC. B. The purpose of the Corporation is to engage in any lawful act or activity for which corporations may now or hereafter be organized under the Marshall Islands Business Corporations Act (the "BCA") and without in any way limiting the generality of the foregoing, the corporation shall have the power: (1)To purchase or otherwise acquire, own, use, operate, pledge, hypothecate, mortgage, lease, charter, sub-charter, sell, build, and repair steamships, motorships, tankers, whaling vessels, sailing vessels, tugs, lighters, barges, and all other vessels and craft of any and all motive power whatsoever, including landcraft, and any and all means of conveyance and transportation by land or water, together with engines, boilers, machinery equipment and appurtenances of all kinds, including masts, sails, boats, anchors, cables, tackle, furniture and all other necessities thereunto appertaining and belonging, together with all materials, articles, tools, equipment and appliances necessary, suitable or convenient for the construction, equipment, use and operation thereof; and to equip, furnish, and outfit such vessels and ships. (2)To engage in ocean, coastwise and inland commerce, and generally in the carriage of freight, goods, cargo in bulk, passengers, mail and personal effects by water between the various ports of the world and to engage generally in waterborne commerce. (3)To purchase or otherwise acquire, own, use, operate, lease, build, repair, sell or in any manner dispose of docks, piers, quays, wharves, dry docks, warehouses and storage facilities of all kinds, and any property, real, personal and mixed, in connection therewith. (4)To act as charterers, or chartering brokers, or shipbuilding/shiprepairing brokers or ship's sale and purchase brokers, ship's husband, customhouse brokers, ship's agents, manager of shipping property, freight contractors, forwarding agents, warehousemen, wharfingers, ship chandlers, and general traders. C. The registered address of the Corporation in the Marshall Islands is Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960. The name of the Corporation's registered agent at such address is The Trust Company of the Marshall Islands, Inc. D. The aggregate number of shares of stock that the Corporation is authorized to issue is Two Hundred Seventy-Five Million (275,000,000) registered shares, of which Two Hundred Fifty Million (250,000,000) shall be designated common shares with a par value of one United States dollar (US $1.00) per share, and Twenty Five Million (25,000,000) shall be designated preferred shares with a par value of one United States dollar (US $1.00) per share.The Board of Directors shall have the authority to authorize the issuance from time to time of one or more classes of preferred shares with one or more series within any class thereof, with such voting powers, full or limited, or without voting powers and with such designations, preferences and relative, participating, optional or special rights and qualifications, limitations or restrictions thereon as shall be set forth in the resolution or resolutions adopted by the Board of Directors providing for the issuance of such preferred shares. E. The Corporation shall have every power which a corporation now or hereafter organized under the BCA may have. F. The name and address of the incorporator is: Name Post Office Address Majuro Nominees Ltd. P.O. Box 1405 Majuro Marshall Islands G. No holder of shares of the Corporation of any class, now or hereafter authorized, shall have any preferential or preemptive rights to subscribe for, purchase or receive any shares of the Corporation of any class, now or hereafter authorized or any options or warrants for such shares, or any rights to subscribe to or purchase such shares, or any securities convertible into or exchangeable for such shares, which may at any time be issued, sold or offered for sale by the Corporation. H. Corporate existence commenced on July 1, 2009 and shall continue upon filing these Amended and Restated Articles of Incorporation with the Registrar of Corporations as of the filing date stated herein. I. (a)The number of directors constituting the entire Board of Directors shall be not less than one, as fixed from time to time by the vote of not less than two-thirds of the entire Board of Directors; provided, however, that the number of directors shall not be reduced so as to shorten the term of any director at the time in office, and provided further, that the number of directors constituting the entire Board of Directors shall be one unless and until otherwise fixed by the vote of not less than two-thirds of the entire Board of Directors. The phrase "two-thirds of the entire Board of Directors" as used in these Articles of Incorporation shall be deemed to refer to two-thirds of the number of directors constituting the Board of Directors as provided in or pursuant to this Section (a) of this Article I, without regard to any vacancies then existing. (b)The Board of Directors shall be divided into three classes, as nearly equal in number as the then total number of directors constituting the entire Board of Directors permits, with the term of office of one or another of the three classes expiring each year. As soon as practicable after the filing of these Amended and Restated Articles of Incorporation with the Registrar of Corporations responsible for non-resident corporations, the shareholders of the Corporation shall divide the Board of Directors into three classes, with the term of office of the first class to expire at the 2011 Annual Meeting of
